Name: Council Regulation (EEC) No 1318/80 of 29 May 1980 amending Regulation (EEC) No 1640/79 limiting the granting of production aid for Williams pears preserved in syrup
 Type: Regulation
 Subject Matter: economic policy;  agri-foodstuffs;  food technology;  foodstuff;  plant product
 Date Published: nan

 31 . 5 . 80 Official Journal of the European Communities No L 134/25 COUNCIL REGULATION (EEC) No 1318/80 of 29 May 1980 amending Regulation (EEC) No 1640/79 limiting the granting of production aid for Williams pears preserved in syrup which were used in establishing the average volume of production over three years on the basis of which the upper limit was set ; whereas, following that updating, it is necessary to alter the upper limit in order not to prejudice the interests of the operators concerned, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 3a (5) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1640/79 (3) limited as from the 1979/80 marketing year, in accordance with the criteria laid down in Article 3a (5) of Regulation (EEC) No 516/77, the granting of production aid for Williams pears, preserved in syrup, to 57 100 tonnes, on the basis of figures supplied by the producer coun ­ tries ; whereas, in order to respect the upper limit, the Commission limited, by means of Regulation (EEC) No 1731 /79 (4), the granting of aid in respect of each processing undertaking to 105% of the quantity of preserved products manufactured during the 1978/79 marketing year ; Whereas, since then, two Member States have respec ­ tively amended and completed the production figures HAS ADOPTED THIS REGULATION : Article I Article 1 of Regulation (EEC) No 1640/79 shall be replaced by the following : 'Article 1 The production aid granted for Williams pears, preserved in syrup and falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited, for the 1 979/80 marketing year, to 75 300 tonnes .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1980 . For the Council The President G. MARCORA (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 341 , 31 . 12. 1979, p. 1 . ( J) OJ No L 192, 31 . 7 . 1979, p. 4 . ( «) OJ No L 199, 7. 8 . 1979, p. 21 .